UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4379


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES PLAISIR, a/k/a Q,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00015-JPB-DJJ-1)


Submitted:   November 30, 2010            Decided:   December 6, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas Forrest Colvin, THE LAW OFFICE OF NICHOLAS FORREST
COLVIN, ESQ., PLLC, Martinsburg, West Virginia, for Appellant.
Betsy C. Jividen, United States Attorney, Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James Plaisir pled guilty to one count of distribution

of cocaine base (crack), 21 U.S.C. § 841(a)(1) (2006), * and was

sentenced to a term of 151 months imprisonment.          Plaisir seeks

to   appeal    his   sentence,   arguing   that   the   district   court

incorrectly determined the quantity of crack for which he was

responsible.    The government contends that the appeal should be

dismissed based on Plaisir’s waiver of appellate rights in his

plea agreement.      We agree, and dismiss the appeal.

           We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).    A defendant may waive the right to appeal if the waiver

is knowing and intelligent.        United States v. Amaya-Portillo,

423 F.3d 427, 430 (4th Cir. 2005).         Generally, if the defendant

is fully questioned about the waiver during the plea colloquy,

the waiver is valid and enforceable.        United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).           We will enforce a valid

waiver if the issue raised on appeal is within the scope of the

waiver.   Blick, 408 F.3d at 168.



     *
        A magistrate judge, acting with Plaisir’s consent,
conducted the Fed. R. Crim. P. 11 hearing. See United States v.
Osborne, 345 F.3d 281, 285 (4th Cir. 2003) (magistrate judge may
conduct hearing if defendant waives right to enter guilty plea
before district court judge).



                                    2
            Here,   the   record   reveals    that   Plaisir’s       waiver   was

knowing and voluntary.        His challenge to the sentence is within

the scope of the waiver provision.               We therefore dismiss the

appeal.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented    in   the    materials

before    the   court   and   argument   would    not    aid   the   decisional

process.

                                                                      DISMISSED




                                     3